Citation Nr: 1543739	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a left hip disability, to include as due 
to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 (West 2014).
 
3.  Entitlement to service connection for a low back disability, to include as due 
to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a neck disability, to include as due 
to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for a bilateral foot disability, to include as due 
to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.
6.  Entitlement to service connection for headaches, to include as due 
to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

7.  Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome.

9.  Entitlement to an effective date prior to April 1, 2011, for the 30 percent evaluation for right knee degenerative arthritis, status post-surgery, with limitation of extension and residual scar. 

10.  Entitlement to an effective date prior to April 1, 2011, for the 30 percent evaluation for left knee degenerative arthritis, status post-surgery, with limitation of extension and residual scar.

11.  Entitlement to an effective date prior to April 1, 2011, for the 10 percent evaluation for right knee subluxation as secondary to the service-connected right knee degenerative arthritis with limitation of extension. 

12.  Entitlement to an effective date prior to April 1, 2011, for the 10 percent evaluation for left knee subluxation as secondary to the service-connected left knee degenerative arthritis with limitation of extension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1994.  The Veteran also had subsequent service with the Army National Guard.

The issues of entitlement to an increased evaluation for PTSD and entitlement to service connection for a left hip disability, a low back disability, a neck disability, a bilateral foot disability, headaches, and bilateral carpal tunnel syndrome come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  In the November 2008 rating decision, the RO granted the claim of entitlement to service connection for PTSD, assigning a 30 percent rating, effective April 24, 2008, and denied the remaining claims on appeal. 

In an April 2010 rating decision, the RO granted a higher initial rating for the Veteran's PTSD, assigning a 50 percent rating, effective April 24, 2008.

In July 2010, the Veteran testified before the undersigned at a Board hearing by videoconference.  A transcript of the hearing is of record.  

In November 2013, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for further development.  

The remaining earlier effective date issues are on appeal from a September 2012 rating decision of the RO and were not previously considered by the Board.

In September 2014, the Veteran testified at a Board videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In July 2010 and September 2014, the Veteran provided hearing testimony regarding the following issues:  entitlement an increased evaluation for PTSD, and entitlement to service connection for a left hip disability, a low back disability, a neck disability, a bilateral foot disability, headaches, and bilateral carpal tunnel syndrome.  When two hearings have been held by different Veterans Law Judges (VLJs) concerning the same issues, the law requires that the Board assign a third VLJ to decide the issues.  See 38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  In June 2015, the Board sent the Veteran a letter giving him the opportunity for an additional Board hearing.  In August 2015, the Board received the Veteran's response indicating that he wished to have another Board videoconference hearing regarding the issues of entitlement an increased evaluation for PTSD, and entitlement to service connection for a left hip disability, a low back disability, a neck disability, a bilateral foot disability, headaches, and bilateral carpal tunnel syndrome.  

With regard to the early effective date issues on appeal, the Veteran indicated on his May 2013 VA Form 9 that he wished to appear for a Board videoconference hearing.  The Veteran has not had a hearing on these issues.  
Therefore, a remand is required to afford the Veteran a videoconference hearing for all of the issues currently before the Board. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




